Citation Nr: 9915073	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  89-12 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include pigmented seborrheic hyperkeratotic lesions of the 
hands and chest, secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a left knee 
disorder, secondary to the veteran's service-connected right 
knee disability.

3.  Entitlement to an increased evaluation for a right knee 
disability, evaluated as 20 percent disabling, prior to 
October 23, 1996.

4.  Entitlement to an increased evaluation for a right knee 
disability, evaluated as 20 percent disabling, after November 
30, 1996, and prior to August 19, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
September 1970.

This matter originally came before the Board of Veterans' 
Appeals (hereinafter the Board) on appeal from a March 1988 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in Montgomery, Alabama, that denied the 
veteran's claim for entitlement to service connection for a 
skin disorder secondary to Agent Orange exposure.  In January 
1990, the Board remanded the claim to the RO in accordance 
Nehmer v. United States Veterans' Administration, et al., 
C.A. No. CV-86-6160 (TEH) (N.D. Cal.) (May 17, 1991).  

Then, in May 1991, the RO denied service connection for a 
left knee disorder secondary to the veteran's service-
connected right knee disability.  Eight months later, the RO 
also denied entitlement to an increased evaluation for the 
veteran's right knee disorder.  Both of these issues were 
appealed. 

A hearing was then held in March 1994, in Washington, D.C., 
before Jack W. Blasingame, who is the Board member rendering 
the determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  A transcript of the hearing was 
produced and has been included in the claims folder for 
review.  Following that hearing, the claim was remanded for 
the purpose of obtaining additional information.

The claims folder was then returned to the Board and upon 
reviewing the information before it, the Board concluded that 
still additional information was needed concerning the 
veteran's knee disabilities.  Thus, in August 1997, the claim 
was again remanded.  It has since been returned to the Board 
for final appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran's right knee disorder did not cause his left 
knee disability; however, the right knee disorder aggravated 
the left knee disability.

3.  During the time periods in question, the veteran 
experienced pain on movement and some limitation of movement.  
However, sublaxity and instability was not shown. 


CONCLUSIONS OF LAW

1.  A left knee disorder was aggravated by the veteran's 
service-connected right knee disability.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The criteria for an evaluation in excess of 20 percent 
for a right knee disorder, prior to October 23, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Codes 5010 and 5257 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for a right knee disorder, after November 30, 1996, and 
before August 20, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 
5010 and 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran has appealed the RO's decision that denied 
entitlement to service connection for a left knee disorder 
secondary to his service-connected right knee disability.  
The RO has denied the veteran's claim stating that the 
veteran injured his knee after his discharge from service and 
that this injury was the cause of the disability from which 
he now suffers.  The veteran admits that he did experience a 
left knee injury but he maintains that the residuals of the 
injury were minor and that he would not have his current left 
knee disability but for his right knee condition.

A claim for service connection must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990). For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has presented a doctor's statement etiologically 
linking the veteran's left knee disability with his service-
connected right knee disorder.  It is plausible that the two 
disorders are etiologically related; therefore, the veteran 
has presented a well-grounded claim.  Additionally, the facts 
relevant to this appeal have been properly developed and the 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  Id.

Under 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be paid as provided if it is shown that the 
veteran suffers from a disease contracted in or an injury 
suffered in or aggravated by service.  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  In the absence of 
chronicity at onset, a grant of service connection requires 
evidence of continuity of symptomatology demonstrating that a 
current disability was incurred in service.  38 C.F.R. § 
3.303(b) (1998).

Moreover, per 38 C.F.R. § 3.310 (1998), a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered as part of the 
original decision.  Further, pursuant to the United States 
Court of Appeals for Veterans Claims, previously known as the 
United States Court of Veterans Appeals, and hereinafter the 
Court, directions in Allen v Brown, 7 Vet. App. 439 (1995), 
where service connection is sought on a secondary basis, 
service connection may be granted for a disability which is 
not only proximately due to or the result of a service-
connected condition, but may also be granted where a service-
connected disability has aggravated a nonservice-connected 
disability, with compensation being paid for the amount of 
disability which exceeds :the degree of disability existing 
prior to the aggravation".  The Court held, in part, that 
". . . pursuant to § 1110 and § 3.310(a), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation".

To support his claim, the veteran has submitted extensive 
private medical records and an opinion from a Dr. J. F. 
McGowin.  Dr. McGowin has stated:

	. . . He apparently sustained an 
injury to the [left] knee in the remote 
past with a rupture of the anterior 
cruciate ligament.  Due to his chronic 
problems in his right knee he has been 
forced to rely more heavily on his left 
leg.  This has ultimately caused him to 
become symptomatic from his anterior 
cruciate deficiency.  This resulted in 
the requirement for reconstructive 
surgery on his left knee.  At this point 
he has a significant disability due to 
both knees. . . .

Letter from Dr. McGowin, April 19, 1991.

In response to Dr. McGowin's statement, the claim was 
referred to two different VA examiners.  Upon reviewing the 
evidence, the first doctor wrote:

As far as the left knee condition being 
"due to" the right condition, it is 
noted that he originally injured the knee 
after he had been discharged from the 
service when he tore his anterior 
cruciate ligament while playing 
basketball in his back yard.  In this 
sense, I'm unable to say the left knee 
injury was "due to" other problems with 
the right knee.  He has a letter from his 
treating physician, however, which says 
that due to his chronic problems with his 
right knee, that he has been forced to 
rely more heavily on his left leg over 
the years which caused him to become 
symptomatic from his anterior cruciate 
deficiency.  This was said to have 
resulted in the requirement for 
reconstructive surgery on his left knee.  
I concur with this opinion.  It is also 
noted that in the letter from his 
physician that he has become somewhat 
more symptomatic from his right knee due 
to required surgery on his left knee 
causing increased stress to the right 
knee.  Basically, it seems as if we're in 
a negative loop here where both knees are 
progressively worsening causing increased 
stress on the other knee.

Joints Exam, October 7, 1992.

A second examiner was asked if there was an etiologically 
relationship between the two knee disabilities.  He responded 
as follows:

I do not believe there is any 
relationship between the service-
connected right knee problem and his left 
knee disorder, since the latter condition 
was significant and not in anyway related 
to a service related event.

Joints Exam, June 4, 1996.

A second VA examination was accomplished in February 1998.  
After finishing the examination, the doctor wrote:

DIAGNOSIS:
1.	Remote injury of the right knee with 
subsequent internal derangement of the 
right knee and degenerative arthritis, 
status post multiple surgical procedures.
2.	Internal derangement of the left 
knee and degenerative arthritis of the 
left knee, status post multiple surgical 
procedures including total knee 
replacement.

....

The patient's problems are more chronic 
in nature than that of flare-ups.  An 
opinion is requested as to whether the 
patient's service connected right knee 
disorder could have aggravated the left 
knee disorder.  In the opinion of the 
examiner, it is reasonable to assume that 
the patient required increased weight 
bearing on the left knee because of 
problems with the right knee.  It is at 
least as likely as not that this 
contributed to the problems with his left 
knee.  These problems in the left knee 
resulted in multiple surgeries and 
finally a total knee replacement.  This 
examiner is unable to render a medical 
opinion as to the degree of the 
disability over and above the degree of 
disability existing prior to the 
aggravation.

In December 1991, the Court, in Tobin v. Derwinski, 2 Vet. 
App. 34 (1991), held that not only the etiological 
relationship between a service-connected disability and a 
nonservice-connected disability must be considered but also 
whether the service-connected disability aggravated the 
nonservice-connected disability.  The Court noted that 
aggravation constitutes an increase in the disability, and 
that under 38 C.F.R. § 3.310(a) (1991), such an increase in 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.

In February 1993, the Court re-examined its position stated 
in Tobin.  In Leopoldo v. Brown, 4 Vet. App. 216 (1993), the 
Court held that 38 U.S.C.A. § 1110 provides for disability 
compensation only for a present "disease, injury, or other 
physical or mental defect" resulting from "personal injury 
suffered or disease contracted in the line of duty," or for 
in-service aggravation of a pre-existing disease or injury, 
but not for aggravation of a nonservice-connected disorder.

While this case was pending before the Board, the Court sat 
en banc to determine which interpretation of the law should 
prevail, Tobin or Leopoldo.  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court determined that the Tobin 
interpretation of the law should prevail.  Specifically, the 
Court determined that the term "disability", as used in 38 
U.S.C.A. § 1110 (West 1991), and thus 38 C.F.R. § 3.310 
(1994)[sic], should refer to ". . . any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen, 7 Vet. 
App. at 448.  Additionally, this definition mandates that the 
additional impairment shall be compensated.

Thus, pursuant to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), 38 C.F.R. § 3.310(a) (1998), and Allen, when 
aggravation of a veteran's nonservice-connected condition [a 
left knee disorder] is proximately due to or the result of a 
service-connected condition [a right knee disability], said 
veteran shall be compensated for the degree of disability, 
but only that degree over and above the degree of disability 
existing prior to the aggravation. 38 C.F.R. § 3.322 (1998).  
As the Board noted above, the claims file contains opinions 
from both VA and non-VA physicians whom have expressed an 
opinion that the veteran's right knee disability aggravates 
his left knee disability.  On the basis of the directions 
given by the Court in Allen, the Board finds that the record 
supports a grant of entitlement to service connection for a 
left knee disorder secondary to the veteran's service-
connected right knee disability.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998).

II.  Increased Evaluation

The veteran has also requested an increased evaluation for 
his right knee disability. When the veteran originally filed 
his claim for an increased evaluation, his right knee was 
rated as 10 percent disabling.  Upon further review of the 
medical evidence, and after the claim had been remanded by 
the Board on two separate occasions, the veteran's disability 
was raised to 20 percent with an effective date of August 2, 
1991.  This is the date on which the veteran filed his claim 
for an increased evaluation for a right knee disorder.  This 
rating was increased to 100 percent on October 23, 1996, and 
returned to 20 percent on December 1, 1996.  Then, on August 
20, 1998, it was increased to 100 percent; it is scheduled to 
be reduced to 30 percent on October 1, 1999.  

Although the RO has stated that the increase to 30 percent 
". . . satisfies this issue which was on appeal", that is 
not the case.  VA Form 21-6796, Rating Decision, November 6, 
1998.  Because the veteran filed for an increased evaluation 
and since he was not awarded the most monies that he could 
possibly receive prior to August 20, 1998, the Board is under 
an obligation to review the claims folder and determine 
whether an evaluation in excess of 20 percent could have been 
granted for the following time periods:

August 2, 1991		-		October 23, 1996
December 1, 1996		-		August 20, 1998

Additionally, even after October 1, 1999, the veteran may be 
eligible for an extraschedular evaluation, and thus, the 
maximum amount of benefits that could be received has not 
occurred.

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations [however] do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  While the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the Court has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

A review of the claims folder reveals that the veteran has 
undergone many VA examinations of the right knee.  Excerpts 
of those reports are provided below:

	. . . Examination of the right knee 
reveals 0-135 degrees range of motion 
with crepitus being noted on range of 
motion.  He also has pain on motion of 
the knee.  He is noted to have a well 
healed surgical scar in the medial 
parapatellar region as well as over the 
medial aspect of the knee.  No redness, 
heat or swelling is noted.  He has rather 
generalized tenderness to palpation but 
no instability is demonstrable.

Joints Exam, October 7, 1992.

C.  OBJECTIVE FINDINGS:

Examination of the right knee revealed a 
12 cm scar medially.  The quadriceps 
circumferentially measured 19 1/4" when 
measured 5" above the superior pole of 
the right patella. The calf when measured 
a similar distance below the patella had 
a circumference of 15 7/8".

The patient had a range of motion 
extending from 0 to 150 degrees of 
flexion.  There appeared to be no 
effusion, tenderness or popliteal 
swelling.  The patient had negative 
drawer sign both anteriorly and 
posteriorly.

....

Bilateral x-ray of the knees reveals 
bilateral degenerative joint disease. . . 
.

Joints Exam, June 4, 1996.

	. . . Examination of the right knee 
reveals an S-shaped surgical scar on the 
medical aspect of the right knee.  There 
are a few smaller arthroscopic scars also 
noted. . . There is slight tenderness on 
the medial and the posterior aspect of 
the right knee.  The patient does not 
react unusually from this slight 
tenderness.  Both knees are cool and 
there is no redness.  There is slight 
edema laterally on the right knee. . . .

....

The range of motion of the right knee is 
as follows - extension is limited to 12 
degrees.  The flexion was measured twice 
and the flexion on one occasion was 46 
and this was repeated and was 43.

....

X-ray of the right knee revealed mild 
degenerative changes medially. . . . 

Joints Exam, February 13, 1998.

The claims folder also contains many duplicate private 
medical records showing treatment for both of the veteran's 
knees.  Some of these records chronicle the veteran's various 
operations.  Others discuss the pain the veteran is suffering 
from as a result of his knee disabilities.  In many cases, 
they restate the various complaints and findings noted in the 
various VA examination reports.

When the veteran originally received the his award for sevice 
connection, his right knee was classified under 38 C.F.R. 
Part 4, Diagnostic Codes 5010 and 5257 (1979)  - arthritis of 
the knee.  Arthritis due to trauma, substantiated by x-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
Part 4, Diagnostic Code 5010 (1998).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
Diagnostic Code 5003 (1998).  The shoulder, elbow, wrist, 
hip, knee, and ankle are considered to be major joints for 
the purpose of rating disability for arthritis.  38 C.F.R. § 
4.45, Part 4, Diagnostic Code 5002 (1998).
 
Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Diagnostic Code 5257 (1998).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Diagnostic Code 5260 provides 
that where flexion is limited to 45 degrees, a 10 percent 
rating will be assigned, and where it is limited to 30 
degrees, a 20 percent rating will be assigned.  If the 
flexion is limited to 15 degrees, a 30 percent evaluation was 
be awarded.  38 C.F.R. Part 4 (1998).  Diagnostic Code 5261 
provides that where extension is limited to 10 degrees, a 10 
percent rating will be assigned, and where it is limited to 
15 degrees, a 20 percent rating will be assigned.  For a 30 
percent evaluation, extension must be limited to 45 degrees.  
38 C.F.R. Part 4 (1998).  Under 38 C.F.R. § 4.71a, Plate II 
(1998), a normal range of motion for the knee is from 0 
degrees extension to 140 degrees flexion.  These evaluations 
include an assessment of the impact of the disability on the 
veteran's daily life, including pain.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
Part 4, 5257, 5010, 5260, 5261 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1995) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board must consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  See DeLuca, 8 Vet. 
App. 202, 206 (1995).  Functional loss may occur as a result 
of weakness or pain on motion of the affected body part.  38 
C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include:

a.  weakness; fatigability; 
incoordination;

b.  restricted or excess movement of the 
joint; or, pain on movement.

38 C.F.R. § 4.45 (1998).  These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors which must be 
considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

A.  August 2, 1991 - October 23, 1996

The records and examination reports for this time fail to 
note any major indication of instability or laxity of the 
joint.  Although the medical records document pain on motion, 
those same records do not show that the veteran's range of 
motion was severely restricted by said pain.  

Because the record failed to demonstrate sublaxity or 
derangement of the knee, which was required for an assignment 
of 30 percent rating under Diagnostic Code 5257, an increased 
rating under this code is denied.  38 C.F.R. Part 4 (1998). 
Moreover, there was no indication that flexion of the knee 
was limited to 15 degrees or extension limited to 45 degrees, 
which is required for an assignment of 30 percent ratings 
under Diagnostic Codes 5260 and 5261, respectively.  38 
C.F.R. Part 4 (1998).  Thus, an increased rating under these 
codes is denied.  The Board also believes that the 20 percent 
evaluation then assigned to the condition adequately 
compensated the veteran for the limitations, including pain, 
he then suffered.  Therefore, the 20 percent evaluation of 
the disability under 38 C.F.R. Part 4, Diagnostic Codes 5010 
and 5257 (1998) of the rating schedule for the period prior 
to October 23, 1996, appears to have been appropriate.  
Therefore, an increased evaluation is denied.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b), 
4.1., 4.2, 4.10, Part 4, Diagnostic Codes 5010 and 5257 
(1998).

B.  December 1, 1996 - August 20, 1998

In deciding whether an increased evaluation is warranted, it 
must be determined whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Although the veteran 
had surgery to relieve the pain and discomfort caused by the 
service-connected right knee, the medical records after the 
surgery confirms that the veteran was still suffering from 
pain.  Yet, like the records prior to the operation, proof of 
extension or flexion limitations required for a 30 percent 
evaluation have not been presented.  Also, the records do not 
establish chronic, consistent instability or laxity of the 
knee.  As above, the Board also believes that the 20 percent 
evaluation currently assigned to the condition adequately 
compensated the veteran for the limitations, including pain, 
he experienced.  Therefore, it is the conclusion of the Board 
that the evidence does not support the veteran's claim for 
entitlement to an increased evaluation after November 30, 
1996, and prior to August 19, 1998.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.7, Part 4, Diagnostic 
Codes 5010 and 5257 (1998). 


C.  Extraschedular Rating

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  Entitlement to service connection for a left knee 
disorder, secondary to the veteran's service-connected right 
knee disability, is granted.

2.  Entitlement to an increased evaluation for a right knee 
disability, evaluated as 20 percent disabling, prior to 
October 23, 1996, is denied.

3.  Entitlement to an increased evaluation for a right knee 
disability, evaluated as 20 percent disabling, after November 
30, 1996, and prior to August 19, 1998, is denied.


REMAND

This claim originally came before the Board on appeal from a 
March 1988 rating decision that denied entitlement to service 
connection for a skin disorder secondary to Agent Orange 
exposure.  In January 1990, the Board remanded the claim to 
the RO in accordance with Nehmer v. United States Veterans' 
Administration, et al., C.A. No. CV-86-6160 (TEH) (N.D. Cal.) 
(May 17, 1991).

In Nehmer, a United States Federal District Court voided all 
previous benefit denials under 38 C.F.R. § 3.311a, the 
"dioxin" (Agent Orange) regulation, that was promulgated  
under the "Dioxin and Radiation Exposure Compensation 
Standards Act," 38 U.S.C.A. § 1154(a).  The District Court  
remanded Nehmer and instructed the Department of Veterans 
Affairs (then the Veterans Administration) to revise its 
dioxin regulations in accordance with the rulings of the 
District Court.  This action by the District Court therefore 
meant that any previous denials by the RO and the Board were 
to be readjudicated once the VA had established rules and 
regulations pertaining to the adjudication of Agent Orange  
claims.

In January 1994, the Secretary of Veterans Affairs announced 
through the Federal Register those disabilities that would, 
and would not, be considered the diseases and disabilities 
presumably caused by exposure to Agent Orange in Vietnam.  As 
a result of this announcement, in February 1994, the Veterans 
Benefits Administration published VA Circular 21-94-1, 
Processing of Claims Based on Exposure to Herbicide Agents, 
which provides guidance to the regional offices for the 
processing of those claims related to Agent Orange.  In 
reviewing the claims folder, the Board finds that since it 
remanded the veteran's claim in January 1990, the veteran's 
claim has remained dormant and it has not been readjudicated 
in accordance with this circular.  Therefore, the veteran's 
claim must be returned to the RO and readjudicated prior to 
the issuance of a final decision on the claim before the 
Board. 

If the decision remains unfavorable, the veteran and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration. 

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 
  The veteran also appealed the denial of an increased evaluation for PTSD and the residuals of fracture of 
the left wrist.  Those issues were reviewed by the Board and a decision on the merits of each was issued in 
August 1997.

